UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7817



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL A. SHINGLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-97-318, CA-01-1257-A)


Submitted:   March 14, 2002                 Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael A. Shingler, Appellant Pro Se. Kenneth E. Melson, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael A. Shingler appeals the district court’s order denying

relief on his 28 U.S.C.A. § 2255 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Shingler, Nos. CR-97-318; CA-01-1257-A

(E.D. Va. filed Sept. 4, 2001; entered Sept. 5, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                2